Case 3:18-cv-07354-WHA Document 173-24 Filed 11/21/19 Page 1 of 3




                 EXHIBIT 22
                        Case 3:18-cv-07354-WHA Document 173-24 Filed 11/21/19 Page 2 of 3
Change Control Center                                                                                                                                                                         Page 1 of 2
                                                                                                      Welcome Thomas Wayne             I   Contact Us
                                                                                                                                                                          Advanced Search

    AIs'=Li_.:.;    Hb; Tt         Servicing
            ;r_ r   MORTfiACxf+:
                                   Change Control Center

                                   Ì:    Home           Change Portfolio            Reports             Search
   Change Definition                     *Corporate Advance + State Attorney Fee Matrix Research
   Risks and Impacts                     Change ID: 16548
                                                                            Entity: WF Home Mortgage                                          Owner: Thomas Wayne
   Facilitator/ORC Appt(ovais            Risk/Impact Level:      3
                                         Fast Track: No                     Business Unit: Servicing Default Services                         Sponsor: Marc Hamblen
   CFIT                                 óSlìm: No                           Department: Home Preservation                                     Stage: Awaiting Preliminary Risk Validation
   Governance                                                               Sub -Department: HPU                                              Activities and Deliverables Document
                                         Ideation ID:
   Milestones
                                              Created By Name                                     Thomas Wayne

                                              Created By Email                                    Thomas.Wayne@wellsfargo.com
                                              Entity                                              WF Home Mortgage

                                              Business Unit                                       Servicing Default Services

                                              Department                                          Home Preservation

                                              Sub -Department                                     HPU

                                              Change Name                                         rCorPorate Advance + State Attorney Fee Matrix Research


                                        O     Change Description                                  Review and update how State Attorney Fees are accounted for in the
                                                                                                  HPA decisioning Tool


                                        O     Change Trigger                                      Issue/Change Impact Team

                                        O     Change Trigger Explanation                          Mediation complaint of potential overcharge.



                                        o     Goals                                               Expertly manage Business Risks and continuously improve business performance

                                        á     Objectives                                          Reduce business (operational) risks across Default through enhanced process and control capabilities

                                   l          Change Owner
                                                                                                             Thomas Wayne


                                              Change Co -Owner                                    + Click here to select a Change Co -Owner


                                    0         Operational Risk Consultant
                                                                                                   + X122 Christie Coffin
                                                                                                   +)iMI      Chelsea Quinn


                                              Change Sponsor                                                 Marc Hamblen


                                              Executive Sponsor                               I     x        Perry Hilzendeger


                                    O        Change Activities And Deliverables
                                             Document Address
                                                                                                  http://hcfg-portal.homestead.wellsfargo.com/sites/hpfcm/Activities%
                                                                                                  20and%20Documents/CCR°'02016548°'o20Corp°'o20Advance°620an
                                                                                                  d%20State%20Attorney°,ó20Fee°,ó20Matrix°,ó20Research.docx

                                    O        Documentation Repository Address




                                    O        SURF #                                               + Click here to insert an SURF #
                                             Was this Change implemented
                                    O        before it was entered into CCC?                      e   Yes      (Q.)   No




                                                                                                                                                                                       v
                                             Fast Track
                                                                                                  () Yes      jai     No
                                                                                                                                                                                             EXHIBIT
                                             Required Implementation Dote


                                    O        Projected Implementation Date                   112/31/2013

                                             Actual Implementation Date                                                                                                                            1     t   -,
                                             What business benefits will this                     Provide accurate analysis for a loan modification
                                             Change create?


                                              Will this Change correct or
                                              reverse a previously entered                            Yes      !O
                                                                                                                      No
                                              Change?


http://psg.wfhm.homestead.wellsfargo.com/CCC/CP.aspx?Item Id=16548                                                                                                                                1/8/2014
  CONFIDENTIAL                                                                                                                                              W F_H ERNAN DEZ_00000328
                      Case 3:18-cv-07354-WHA Document 173-24 Filed 11/21/19 Page 3 of 3
Change Control Center                                                                           Page 2 of 2




                   Cancel Change

            Place Change On Hold

                  Save & Continue
                        Save & Exit
               Exit Without Saving
           Return to Previous Page
                    Print This Page



                                                                                          Together we'll go far
  My News I Teamworks

   2011 Wells Fargo. All rights reserved.                                            x,i/.rCgete#1




http://psg.wfhm.homestead.wellsfargo.com/CCC/CP.aspx?Item_Id=16548                                   1/8/2014
  CONFIDENTIAL                                                               WF_HERNANDEZ_00000329
